 1
 2
                                                                JS-6
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     DONALD R. DOKINS,           )        NO. CV 17-1269-PA (AS)
11                               )
                  Petitioner,    )
12                               )
             v.                  )             JUDGMENT
13                               )
   WARREN L. MONTGOMERY, Warden, )
14                               )
                  Respondent.    )
15                               )
                                 )
16
17
          Pursuant   to   the   Order   Accepting   Findings,    Conclusions   and
18
     Recommendations of United States Magistrate Judge,
19
20
          IT IS ADJUDGED that the Petition is denied and dismissed with
21
     prejudice.
22
23
               DATED: January 31, 2019
24
25
26                                             PERCY ANDERSON
                                        UNITED STATES DISTRICT JUDGE
27
28
